



Exhibit 10.3












UNITED TECHNOLOGIES CORPORATION
SAVINGS RESTORATION PLAN


Executed July 16, 2018
Amended and Restated as of January 1, 2011











































--------------------------------------------------------------------------------





UNITED TECHNOLOGIES CORPORATION
SAVINGS RESTORATION PLAN
Executed July 16, 2018
(As amended and restated effective January 1, 2011)
ARTICLE I - PREAMBLE
Section 1.1 - Purpose of the Plan
The United Technologies Corporation Savings Restoration Plan (“SRP” or the
“Plan”) was established effective January 1, 2010 for the benefit of eligible
employees of the Corporation and certain subsidiaries and affiliates of the
Corporation (the “Employees”). The purpose of the SRP is to offer Employees the
opportunity to defer a portion of their compensation in excess of the limitation
imposed by Section 401(a)(17) of the Internal Revenue Code of 1986, as amended
(the “IRS Compensation Limit”) and to accrue benefits which are not provided
under the United Technologies Corporation Employee Savings Plan (the “Qualified
Savings Plan”) due to limitations imposed by Section 415 of the Internal Revenue
Code or the IRS Compensation Limit.
The SRP shall constitute a “parallel excess plan” within the meaning of the New
York Stock Exchange listing requirements. All or substantially all Employees who
participate in the Qualified Savings Plan whose annual pensionable earnings are
in excess of the IRS Compensation Limit are eligible to participate in the SRP
under substantially similar terms and conditions as the Qualified Savings Plan,
except for the elimination of specified limitations on contributions and
benefits under the IRC. The SRP shall be administered and construed to
effectuate the foregoing intent.
Section 1.2 - Effective Date of Plan and Amendments
The Plan as originally established effective January 1, 2010 is hereby amended
and restated for the purpose of clarifying the intent of the Plan to provide for
a Benefit Restoration Contribution credit to the United Technologies Corporation
Deferred Compensation Plan; as well as other administrative revisions. Changes
effected by this amendment and restatement are generally effective as of January
1, 2011.
ARTICLE II - DEFINITIONS
Unless otherwise indicated, capitalized terms herein shall have the same meaning
ascribed under the Qualified Savings Plan.
Beneficiary means the person, persons or entity designated on an electronic or
written form by the Participant to receive the value of his or her Plan Accounts
in the event of the Participant’s death in accordance with the terms of this
Plan. If the Participant fails to designate a Beneficiary, or the





--------------------------------------------------------------------------------





Beneficiary (and any contingent Beneficiary) does not survive the Participant,
the value of the Participant’s Plan Accounts will be paid to the estate of the
Participant.
Benefit Restoration Contribution means an amount credited on behalf of the
Participant to the United Technologies Corporation Deferred Compensation Plan
(“DCP”) that would have been credited to the Participant’s UTC Contribution Plan
Account under this Plan but for the reduction of such Participant’s Eligible
Compensation due to an elective deferral of compensation by the Participant
under the DCP. The Benefit Restoration Contribution will be determined in the
same manner as provided for Benefit Reduction Contributions with respect to the
Qualified Savings Plan under the terms of the DCP.
Code means the Internal Revenue Code of 1986, as amended from time to time, and
any successor thereto. Reference to any section of the Internal Revenue Code
shall include any final regulations or other applicable guidance.
Committee means the United Technologies Corporation Deferred Compensation
Committee, which is responsible for the administration of the Plan. The
Corporation’s Pension Administration Committee shall appoint the Committee’s
members.
Corporation means the United Technologies Corporation.
Deferral Period means the period prior to the receipt of Eligible Compensation
deferred hereunder.
Disability means permanent and total disability as determined under the
Corporation’s long-term disability plan applicable to the Participant, or if
there is no such plan applicable to the Participant, “Disability” means a
determination of total disability by the Social Security Administration;
provided that, in either case, the Participant’s condition also qualifies as a
“disability” for purposes of Section 409A(a)(2)(C) of the Code.
Election Form means the enrollment form provided by the Committee to
Participants electronically or in paper form for the purpose of deferring
Eligible Compensation under the Plan. Each Participant’s Election Form must
specify the percentage of Eligible Compensation to be deferred with respect to
the following calendar year; the percentage allocation among the Investment
Funds with respect to the Participant Contribution Account; and if not
previously elected for the Plan Accounts, the method of distribution.
Eligible Compensation means Pensionable Earnings in excess of the IRS
Compensation Limit for any Plan Year.
Employee means an employee of the Corporation or of certain subsidiaries and
affiliates of the Corporation, but excluding any employee who is included in a
different tax qualified savings plan or is not eligible to participate in the
Qualified Savings Plan pursuant to the terms of a collective bargaining





--------------------------------------------------------------------------------





agreement between employee representatives and a UTC Company (a "Represented
Employee") unless such employee representatives and the UTC Company agree that
the Represented Employees in such unit shall be eligible to participate in the
Plan.
Investment Fund means a hypothetical fund that tracks the value of an investment
option offered under the Qualified Savings Plan or the UTC Deferred Compensation
Plan. Investment Funds offered under the SRP may be changed from time to time by
the Committee and shall be valued in the manner set forth in Section 6.4.
Available investments are described at https://www.newportgroup.com. The value
of Participants’ Accounts shall be adjusted to replicate the performance of the
applicable Investment Funds. Amounts credited to any Investment Fund do not
result in the investment in actual assets corresponding to the Investment Fund.
IRS Compensation Limit means the limitation imposed by Section 401(a)(17) of the
Internal Revenue Code of 1986, as amended.
Participant means an eligible Employee who is a participant in the Qualified
Savings Plan, whose annual Pensionable Earnings are in excess of the limit of
IRC Section 401(a)(17) or whose Corporation matching contribution is otherwise
limited by the Code, and who elects to defer Eligible Compensation under the
Plan.
Participant Contribution Account means a Plan Account maintained on behalf of a
Participant who defers Eligible Compensation under this Plan.
Pensionable Earnings means the total compensation paid with respect to a Plan
Year by a UTC Company to a Participant for services rendered to a UTC Company,
before any Tax-Deferred Contribution Election or any election under Section 125
of the Code, including performance related awards, but excluding: other awards;
foreign service premiums and allowances; long-term incentive compensation; stock
option benefits; reimbursements or other payments related to relocation
expenses; contributions to employee benefit plans including reimbursements or
payments in lieu thereof, amounts credited to a Participant under a
non-qualified deferred compensation plan; severance pay; and pay in lieu of
vacation.
Performance-based Compensation means performance-based compensation as defined
in Treas. Reg. §1.409A-1(e)).
Plan means the United Technologies Corporation Savings Restoration Plan, as
amended from time to time.
Plan Accounts means the Participant Contribution Account and the UTC
Contribution Account maintained on behalf of a Participant.
Plan Year means the calendar year.





--------------------------------------------------------------------------------





Separation from Service means a Participant’s termination of employment with all
UTC Companies, other than by reason of death. A Separation from Service will be
deemed to occur where the Participant and the UTC Company that employs the
Participant reasonably anticipate that the bona fide level of services the
Participant will perform (whether as an employee or as an independent
contractor) for UTC Companies will be permanently reduced to a level that is
less than thirty-seven and a half percent (37.5%) of the average level of bona
fide services the Participant performed during the immediately preceding 36
months (or the entire period the Participant has provided services if the
Participant has been providing services to the UTC Companies for less than 36
months). A Participant shall not be considered to have had a Separation from
Service as a result of a transfer from one UTC Company to another UTC Company.
Specified Employee means each of the fifty (50) highest-paid officers and other
executives of the Corporation and its Subsidiaries, effective annually as of
April 1st, based on wages subject to federal income tax withholding, and amounts
that are excluded from taxable income by the employee’s election to make pre-tax
contributions under a cafeteria plan, section 401(k) plan, or similar plan,
determined for the preceding calendar year as provided in Treas. Reg.
§ 1.415(c)-2(d)(3).  The term includes both U.S. and non-U.S. employees, and the
compensation used to determine whether an employee is among the fifty (50)
highest-paid officers and other executives shall be determined by treating
non-U.S. compensation as if it had been earned in the U.S. by a U.S. citizen.
UTC Common Stock means the common stock of United Technologies Corporation.
UTC Company means United Technologies Corporation or any entity controlled by or
under common control with United Technologies Corporation within the meaning of
Section 414(b) or (c) of the Code (but substituting “at least 20 percent” for
“at least 80 percent” as the control threshold used in applying Sections 414(b)
and (c)).
UTC Contribution means the amount credited to a Participant’s UTC Contribution
Account in accordance with the formula set forth in Article V.
UTC Contribution Account means a Plan Account maintained on behalf of a
Participant for the purpose of crediting UTC Contributions.
ARTICLE III - ELIGIBILITY AND PARTICIPATION
Section 3.1 - Eligibility
(a)    Eligibility to Make Employee Contributions. Employees who are
participants in the Qualified Savings Plan shall be eligible to participate in
the SRP if and to the extent such Employee’s annual Pensionable Earnings are in
excess of the limit of IRC Section 401(a)(17).





--------------------------------------------------------------------------------





(b)    Eligibility for UTC Contributions. An Employee who is eligible to
participate in the SRP and has completed one year of “Continuous Service” (as
defined in the UTC Employee Retirement Plan as in effect on January 1, 2008)
shall be eligible to receive UTC Contributions in accordance with Article V of
the Plan.
Section 3.2 - Participation
With respect to any calendar year for which the Committee offers the opportunity
to defer Eligible Compensation, each eligible Participant may elect to
participate in the Plan by timely filing with the Committee an Election Form,
properly completed in accordance with Section 4.1. Participation in the Plan is
entirely voluntary.
ARTICLE IV - PARTICIPANT ELECTIONS AND DESIGNATIONS
Section 4.1 - Election
An eligible Participant may, on or before the election deadline established by
the Committee, make an electronic or written election on the Election Form
provided by the Committee to defer Eligible Compensation for the immediately
following calendar year.
Section 4.2 - Election Amount
An eligible Participant must designate in the Election Form the percentage of
Eligible Compensation that will be deferred under the Plan, in a whole
percentage between one and six percent.
Section 4.3 - Election Date
To defer Eligible Compensation under the Plan, an electronic or written Election
Form must be completed and submitted to the Committee no later than the December
31 immediately preceding the calendar year to which the election applies, or
such earlier date as the Committee may specify. To the extent an election is
made to defer Eligible Compensation that includes an incentive compensation
payment that qualifies as Performance-based Compensation as defined in Treas.
Reg. §1.409A-1(e)), with respect to services to be performed in the current
calendar year and otherwise payable in the immediately following calendar year,
such election must be submitted to the Committee no later than the June 30 of
the current calendar year, or such earlier date as the Committee may specify. In
all other cases, the deferral election must be submitted by December 31
preceding the calendar year in which the Eligible Compensation is earned or such
earlier date as the Committee may specify.
A deferral election shall be effective only if the individual making the
election is still an eligible Participant at the election deadline. Except as
provided below in Section 4.6 (Change in Election), the choices reflected on the
Participant’s Election Form shall be irrevocable on the election deadline. An





--------------------------------------------------------------------------------





eligible Employee must timely submit an election by the election deadline to be
eligible to participate in the Plan. Once an election is made to defer Eligible
Compensation, the election will be deemed an evergreen election and will be
applied to future Plan years, unless the election is revised or cancelled during
a subsequent annual enrollment period.
Section 4.4 - Distribution Election
At the time the Participant first elects to defer Eligible Compensation under
this Plan, the Participant must at that time elect the method of distribution of
the Participant’s Plan Accounts. Distribution options include a lump sum or two
to fifteen annual installments. If no distribution election is made with respect
to a Participant’s Plan Accounts, the distribution will be in a lump sum.
Section 4.5 - Investment Fund Allocations
When completing the Election Form, the Participant must allocate the amount to
be deferred, in whole percentages, among the available Investment Funds. To the
extent that the Participant fails to make an effective allocation among the
available Investment Funds, the deferral shall be allocated entirely to the
Income Fund. Participants may change the asset allocation of their existing
Participant Contribution Account balance or future deferrals as permitted by the
Committee. The Committee currently allows for daily reallocation. Allocation
requests submitted after 4 p.m. EST or during a weekend or holiday, become
effective the following business day.
Section 4.6 - Change in Election
A Participant may make an irrevocable election to change the form of
distribution for the Plan Accounts. A change to the form of distribution must
meet all of the following requirements:
(a)The new election must be made at least twelve months prior to the date on
which payments will commence under the current election and/or date of
termination following attainment of age 50 (and the new election shall be
ineffective if the payment commencement date under the current election occurs
within twelve months after the date of the new election);
(b)The new election will not take effect until at least twelve months after the
date when the new election is submitted in a manner acceptable to the Committee;
and
(c)The new payment commencement date must be five years later than the date on
which payments would commence under the current election.
A maximum of three change elections are allowed under the Plan.
Section 4.7 - [Removed]
Section 4.8 - Designation of Beneficiary





--------------------------------------------------------------------------------





Each Participant shall designate a Beneficiary for his or her Plan Account on an
electronic or written form provided by the Committee. A Participant may change
such designation on an electronic or written form acceptable to the Committee
and will be effective on the date received by the Committee. Designations
received after the date of the Participant’s death will not be effective. In the
event that no Beneficiary designation is filed with the Committee before the
Participant’s death, or if the Beneficiary (and any contingent Beneficiary) does
not survive the Participant, the value of all Plan Accounts hereunder will be
paid to the estate of the Participant. If a Participant designates the
Participant’s spouse as the Participant’s Beneficiary, that designation shall
not be revoked or otherwise altered or affected by any: (a) change in the
marital status of the Participant; (b) agreement between the Participant and
such spouse; or (c) judicial decree (such as a divorce decree) affecting any
rights that the Participant and such spouse might have as a result of their
marriage, separation, or divorce; it being the intent of the Plan that any
change in the designation of a Beneficiary hereunder may be made by the
Participant only in accordance with the procedures set forth in this Section
4.8. In the event of the death of a Participant, distributions shall be made in
accordance with Section 7.6.
ARTICLE V - UTC CONTRIBUTIONS
Section 5.1 - Contribution Amount
The Corporation will credit a sixty percent (60%) matching contribution to the
Plan on up to six percent (6%) of each Participant’s Eligible Compensation
deferred under the Plan.
Section 5.2 - Eligibility for Contribution
No Participant shall receive an allocation of UTC Contributions until such
Participant has met the participation requirements of Section 3.1(b) of the
Plan.
Section 5.3 - Form of Contribution
Except as provided in Section 5.6, the UTC Contribution shall be provided in the
form of hypothetical shares or units of UTC Common Stock. Participants may not
exchange amounts credited to their UTC Contribution Account to other investment
options. In no event shall the UTC Contribution to any Participant's UTC
Contribution Accounts for any calendar year exceed 25% of annual earnings for
such calendar year.
Section 5.4 - Timing of Contribution
Allocation of UTC Contributions and Participant deferrals shall generally be
made to each Participant’s UTC Contribution Account on or immediately following
each pay period, but no less frequently than once with respect to each Plan
Year. The Corporation may in its sole discretion credit additional amounts to
Participants’ UTC Contribution Accounts.





--------------------------------------------------------------------------------





Section 5.5 - Vesting of Contributions
A Participant is always 100% vested in his or her deferrals into the Plan and
associated earnings. A Participant shall be vested in the value of UTC
Contributions credited to his or her Plan Account upon the first to occur of the
following: participation in the Plan for two years; completion of three years of
“Continuous Service” (as defined in the UTC Employee Retirement Plan as in
effect on January 1, 2008), attainment of age 65, the death or disability of the
Participant while employed by a UTC Company, the layoff of a Participant from a
UTC Company due to lack of work, or the Participant’s entrance into the military
service before completing two years of Plan participation. For purposes of this
Section 5.5, a Participant's date of disability shall be the first day of the
fifth month (or such other month as may from time to time be applicable under
the federal Social Security Act) prior to the month for which a Participant
first receives a disability benefit under the Social Security Act.
Section 5.6 - Benefit Restoration Contribution
At the end of each Plan Year, the Committee will determine whether a Participant
is eligible to receive a Benefit Restoration Contribution, and will credit any
applicable Benefit Restoration Contribution to the affected Participant’s
account under the DCP in the same manner as provided for Benefit Restoration
Contributions with respect to the Qualified Savings Plan under the terms of the
DCP.
ARTICLE VI - PLAN ACCOUNTS
Section 6.1 - Accounts
A Participant Contribution Account and a UTC Contribution Account will be
established for each Participant.
(a)    Participant Contribution Accounts. Participant Contribution Accounts
shall be allocated or reallocated among Investment Funds in accordance with the
Plan terms and each Participant’s instructions in the manner set forth in
Section 4.5. Participant Contribution Accounts shall be credited with
hypothetical investment fund shares or units on the applicable pay date on which
Eligible Compensation would otherwise have been paid. Participant Contribution
Accounts will be credited daily with investment earnings and losses, including
dividends and capital gains, where applicable, in accordance with the Plan terms
and a Participant’s investment elections.
(b)    UTC Contribution Accounts. UTC Contribution Accounts shall be credited
with hypothetical shares or units of UTC Common Stock (“UTC Deferred Stock
Units”), in the manner set forth in Article V. UTC Deferred Stock Units may not
be exchanged for any other Investment Funds. UTC Contribution Accounts will be
credited daily with investment earnings and losses, including dividends,
associated with UTC Common Stock.





--------------------------------------------------------------------------------





Section 6.2 - [Removed]
Section 6.3 - Valuation of UTC Stock Unit Fund
Deferred compensation allocated to the UTC Stock Unit Fund will be converted to
UTC Deferred Stock Units, including fractional Stock Units. A UTC Deferred Stock
Unit is equal to the closing price of one share of UTC Common Stock as reported
on the composite tape of the New York Stock Exchange. The number of UTC Deferred
Stock Units will be calculated by dividing the amount of Eligible Compensation
deferred by the closing price of UTC Common Stock on the date when the deferred
amount is credited to the Participant’s UTC Stock Unit Fund. UTC Deferred Stock
Units will be credited with dividend equivalent payments equal to the
Corporation’s declared dividend on UTC Common Stock (if any). Such dividend
equivalent payments will be converted to additional UTC Deferred Stock Units and
fractional units using the closing price of UTC Common Stock as of the date such
dividends are credited to the Participant’s UTC Stock Unit Fund.
Section 6.4 - Valuation of Investment Funds
Deferred compensation allocated to Investment Funds will be converted to the
applicable Investment Fund units based on the closing share price of that
Investment Fund as of date the deferred amount is credited to the Participant’s
applicable Investment Fund. The value of the units of an Investment Fund will
fluctuate on each business day based on the performance of the applicable
Investment Fund.
Section 6.5 - Allocation to Accounts
During the year of deferral, deferred amounts will be allocated to the
Participant’s Participant Contribution Account and Investment Funds as of the
date the deferred amounts would otherwise have been paid to the Participant.
Section 6.6 - Reports to Participants
The Committee will provide or make available detailed information to
Participants regarding the credited value of Plan Accounts, distribution
elections, Beneficiary designations, and Investment Fund allocations. Such
information may be provided via electronic media as determined by the Committee.
ARTICLE VII - DISTRIBUTION OF ACCOUNTS
Section 7.1 - Timing of Plan Distributions
Except as provided in Section 4.6 (concerning the five-year delay following a
Change in Election), Section 7.4 (concerning Separation from Service before
Attaining Age Fifty), and Section 7.5 (concerning distributions to Specified
Employees), the value of a Participant’s Plan Accounts will be distributed (or





--------------------------------------------------------------------------------





begin to be distributed) to the Participant in April of the calendar year
following the calendar year of the Participant’s Separation from Service.
Section 7.2 - Method of Distribution
Except as provided in Section 7.4 (concerning Separation from Service before
Attaining Age Fifty), Plan Accounts will be distributed to the Participant in a
single lump-sum payment, or in a series of annual installment payments, in
accordance with the Participant’s election on file. Annual installment
distributions shall be payable to the Participant beginning as of the payment
commencement date and continuing as of each anniversary of the payment
commencement date thereafter until all installments have been paid. To determine
the amount of each installment, the value of the Participant’s Plan Accounts on
the payment date will be multiplied by a fraction, the numerator of which is one
and the denominator of which is the remaining number of scheduled installments.
Regardless of the distribution option elected, if the aggregate value of a
Participant’s Plan Accounts, determined as of the payment commencement date, is
less than the stated IRS Section 402g limit, the Committee will distribute the
Participant’s entire Plan Account balance in a lump sum on the payment
commencement date.
Section 7.3 - Form of Distribution
Participant Contribution Account distributions will be made in cash and UTC
Contribution Account distributions will be made in UTC Common Stock.
Section 7.4 - Separation from Service before Attaining Age Fifty
If a Participant’s Separation from Service occurs before the Participant attains
age fifty (50), the full value of the Participant’s Plan Accounts will be
distributed to the Participant in a lump-sum payment in April of the calendar
year following the calendar year of the Participant's Separation from Service
(or, if the Participant is a Specified Employee at the time of his or her
Separation from Service, on the date provided in Section 7.5, below, if later)
regardless of the distribution option elected and regardless of any change in
the distribution election.
Section 7.5 - Separation from Service of Specified Employees
Distributions to Specified Employees will not be made or commence earlier than
the first day of the seventh month following the date of Separation from
Service. All Plan Accounts shall continue to accrue hypothetical investment
gains and losses as provided in Article VI until the distribution date.




Section 7.6 - Distribution in the Event of Death





--------------------------------------------------------------------------------





In the event of the death of a Participant before the Participant’s Plan Account
has been fully distributed, the full remaining value of the Participant’s Plan
Accounts will be distributed to the designated Beneficiary or the Participant’s
estate in a lump sum on the first business day of the third month following the
Participant’s death. Upon notification of death, pending distribution, the value
of the Participant Contribution Account will be allocated to the Income Fund.
Section 7.7 - Accelerated Distribution in the Case of an Unforeseeable Emergency
(a)    Unforeseeable Emergency. The Committee may, upon a Participant’s written
application, agree to an accelerated distribution of some or all of the value of
a Participant's Plan Accounts upon the occurrence of an unforeseeable emergency.
An “unforeseeable emergency” is a severe financial hardship to the Participant
resulting from (1) an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary, or the Participant’s dependent (as
defined in IRC Section 152, without regard to Section 152(b)(1), (b)(2), and
(d)(1)(B)); (2) loss of the Participant’s property due to casualty; or (3) other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. Whether a Participant is faced
with an unforeseeable emergency permitting a distribution is to be determined
based on the relevant facts and circumstances of each case. Acceleration will
not be granted if the emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not cause severe
financial hardship), or by cessation of deferrals under the Plan.
(b)    Amount of Distribution Permitted Upon an Unforeseeable Emergency.
Distributions on account of an unforeseeable emergency, as defined in Section
7.7(a), shall be limited to the amount reasonably necessary to satisfy the
emergency need. Such amount may include amounts necessary to pay any Federal,
state, local, or foreign income taxes or penalties reasonably anticipated to
result from the distribution.
(c)    The Committee will determine from which Investment Funds hardship
distributions will be made. Any Participant who is an officer or director of the
Corporation within the meaning of Section 16 of the Securities Exchange Act of
1934 is not eligible for distributions on account of unforeseeable emergency.
Section 7.8 - Disability
In the event of the Disability of a Participant that qualifies as a “Separation
from Service” for purposes of Section 409A of the Code, the Participant’s Plan
Accounts will be distributed in accordance with the Participant’s elections on
file.
Section 7.9 - Administrative Adjustments in Payment Date





--------------------------------------------------------------------------------





A payment is treated as being made on the date when it is due under the Plan if
the payment is made on the due date specified by the Plan, or on a later date
that is either (a) in the same calendar year (for a payment whose specified due
date is on or before September 30), or (b) by the 15th day of the third calendar
month following the date specified by the Plan (for a payment whose specified
due date is on or after October 1). A payment also is treated as being made on
the date when it is due under the Plan if the payment is made not more than 30
days before the due date specified by the Plan. In no event will a payment to a
Specified Employee be made or commence earlier than the first day of the seventh
month following the date of Separation from Service. A Participant may not,
directly or indirectly, designate the taxable year of a payment made in reliance
on the administrative rules in this Section 7.9.
ARTICLE VIII - AMENDMENT AND TERMINATION OF PLAN
Section 8.1 - Amendment
The Corporation may, at any time, amend the Plan in whole or in part, provided
that no amendment may decrease the value of any Plan Accounts as of the date of
such amendment. In the event of any change in law or regulation relating to the
Plan and the tax treatment of Plan Accounts, the Plan shall, without further
action by the Committee, be deemed to be amended to comply with any such change
in law or regulation effective as of the first date necessary to prevent the
taxation, constructive receipt or deemed distribution of Plan Accounts prior to
the date Plan Accounts would be distributed under the provisions of Article VII.
Section 8.2 - Plan Suspension and Termination
(a)    The Corporation’s Pension Administration Committee, may, at any time,
suspend or terminate the Plan with respect to new or existing Election Forms if,
in its sole judgment, the continuance of the Plan, the tax, accounting, or other
effects thereof, or potential payments thereunder would not be in the best
interest of the Corporation or for any other reason.
(b)    In the event of the suspension of the Plan, no additional deferrals or
UTC Contributions shall be made under the Plan. All previous deferrals and UTC
Contributions shall accumulate and be distributed in accordance with the
otherwise applicable provisions of the Plan and the applicable elections on
file.
(c)    Upon the termination of the Plan with respect to all Participants, and
the termination of all arrangements sponsored by the Corporation or its
affiliates that would be aggregated with the Plan under Section 409A of the Code
(“Section 409A”), the Corporation shall have the right, in its sole discretion,
and notwithstanding any elections made by the Participant, to pay the
Participant’s Plan Accounts in a lump sum, to the extent permitted under Section
409A. All payments that may be made pursuant to this





--------------------------------------------------------------------------------





Section 8.2(c) shall be made no earlier than the thirteenth month and no later
than the twenty-fourth month after the termination of the Plan. The Corporation
may not accelerate payments pursuant to this Section 8.2(c) if the termination
of the Plan is proximate to a downturn in the Corporation’s financial health
within the meaning of Treas. Reg. section 1.409A-3(j)(4)(ix)(C)(1). If the
Corporation exercises its discretion to accelerate payments under this Section
8.2(c), it shall not adopt any new arrangement that would have been aggregated
with the Plan under Section 409A within three years following the date of the
Plan’s termination.
Section 8.3 - No Consent Required
The consent of any Participant, Beneficiary, or other person shall not be
required with respect to any amendment, suspension, or termination of the Plan.
ARTICLE IX - GENERAL PROVISIONS
Section 9.1 - Unsecured General Creditor
The Corporation’s obligations under the Plan constitute an unfunded and
unsecured promise to pay money or deliver shares in the future. Participants’
and Beneficiaries’ rights under the Plan are solely those of a general unsecured
creditor of the Corporation. No assets will be placed in trust, set aside or
otherwise segregated to fund or offset liabilities in respect of the Plan or
Participants’ Plan Accounts.
Section 9.2 - Nonassignability
No Participant or Beneficiary or any other person shall have the right to sell,
assign, transfer, pledge, or otherwise encumber any interest in the Plan. All
Plan Accounts and the rights to all payments are unassignable and
non-transferable. Plan Accounts or payment hereunder, prior to actual payment,
will not be subject to attachment or seizure for the payment of any debts,
judgments or other obligations. Plan Accounts or other Plan benefit will not be
transferred by operation of law in the event of a Participant’s or any
Beneficiary’s bankruptcy or insolvency.
Section 9.3 - No Contract of Employment
Participation in the Plan shall not be construed to constitute a direct or
indirect contract of employment between any UTC Company and any Participant.
Participants and Beneficiaries will have no rights against any UTC Company
resulting from participation in the Plan other than as specifically provided
herein. Nothing in the Plan shall be deemed to give a Participant the right to
be retained in the service of any UTC Company for any length of time or to
interfere with the right of any UTC Company to terminate a Participant’s
employment prior to the end of any Deferral Period.
Section 9.4 - Governing Law





--------------------------------------------------------------------------------





The provisions of the Plan will be construed and interpreted according to the
laws of the State of Connecticut, to the extent not preempted by federal law.
Section 9.5 - Validity
If any provision of the Plan is held to be illegal or invalid for any reason,
the remaining provisions of the Plan will be construed and enforced as if such
illegal and invalid provision had never been inserted herein.
Section 9.6 - Notice
Any notice or filing required or permitted to be given to the Committee under
the Plan shall be sufficient if sent by first-class mail, to the United
Technologies Corporation Deferred Compensation Committee, 4 Farm Springs Road,
Farmington, CT 06032, Attn: Deferred Compensation Committee, MS 4FS-2. Any
notice or filing required or permitted to be given to any Participant or
Beneficiary under the Plan shall be sufficient if provided either
electronically, hand-delivered, or mailed to the address (or email address, as
the case may be) of the Participant or Beneficiary then listed on the records of
the Corporation. Any such notice will be deemed given as of the date of delivery
or, if delivery is made by mail, as of the date shown on the postmark or email
system.
Section 9.7 - Successors
The provisions of the Plan shall bind and inure to the benefit of the
Corporation and its successors and assigns. The term successors as used herein
shall include any corporate or other business entity, which by merger,
consolidation, purchase or otherwise acquires all or substantially all of the
business and assets of the Corporation, and successors of any such corporation
or other business entity.
Section 9.8 - Incompetence
If the Committee determines, upon evidence satisfactory to the Committee, that
any Participant or Beneficiary to whom a benefit is payable under the Plan is
unable to care for his or her affairs because of illness or accident, any
payment due (unless prior claim therefore shall have been made by a duly
authorized guardian or other legal representative) may be paid, upon appropriate
indemnification of the Committee and the Corporation, to the spouse of the
Participant or other person deemed by the Committee to have incurred expenses
for the benefit of and on behalf of such Participant or Beneficiary. Any such
payment from a Participant’s Plan Accounts shall be a complete discharge of any
liability under the Plan with respect to the amount so paid.


Section 9.9 - Section 409A Compliance





--------------------------------------------------------------------------------





To the extent that rights or payments under this Plan are subject to Section
409A of the Internal Revenue Code, the Plan shall be construed and administered
in compliance with the conditions of Section 409A and regulations and other
guidance issued pursuant to Section 409A for deferral of income taxation until
the time the compensation is paid. Any distribution election that would not
comply with Section 409A of the Code shall not be effective for purposes of this
Plan. To the extent that a provision of this Plan does not comply with Section
409A of the Code, such provision shall be void and without effect. The
Corporation does not warrant that the Plan will comply with Section 409A of the
Code with respect to any Participant or with respect to any payment. In no event
shall any UTC Company; any director, officer, or employee of a UTC Company
(other than the Participant); or any member of the Committee be liable for any
additional tax, interest, or penalty incurred by a Participant or Beneficiary as
a result of the Plan’s failure to satisfy the requirements of Section 409A of
the Code, or as a result of the Plan’s failure to satisfy any other requirements
of applicable tax laws.
Section 9.10 - Withholding Taxes
The Committee may make any appropriate arrangements to deduct from all
deferrals, Contributions, vested Plan Accounts, and distributions under the
Plan, any taxes that the Committee reasonably determines to be required by law
to be withheld from such credits and payments.
ARTICLE X - ADMINISTRATION AND CLAIMS
Section 10.1 - Plan Administration
The Committee shall be solely responsible for the administration and operation
of the Plan. The Committee shall have full and exclusive authority and
discretion to interpret the provisions of the Plan and to establish such
administrative procedures as it deems necessary and appropriate to carry out the
purposes of the Plan.
Any person claiming a benefit, requesting an interpretation or ruling under the
Plan, or requesting information under the Plan shall present the request in
writing to the Committee at United Technologies Corporation, 4 Farm Springs
Road, Farmington, CT 06032, Attn: Deferred Compensation Committee. The Committee
shall respond in writing as soon as practicable.
Section 10.2 - Claim Procedures
A Participant or Beneficiary who believes that he or she has been denied a
benefit to which he or she is entitled under the Plan (referred to in this
Section 10.2 as a “Claimant”) may file a written request with the Committee
setting forth the claim. The Committee shall consider and resolve the claim as
set forth below.





--------------------------------------------------------------------------------





(a)    Upon receipt of a claim, the Committee shall advise the Claimant that a
response will be forthcoming within 90 days. The Committee may, however, extend
the response period for up to an additional 90 days for reasonable cause, and
shall notify the Claimant of the reason for the extension and the expected
response date. The Committee shall respond to the claim within the specified
period.
(b)    If the claim is denied in whole or part, the Committee shall provide the
Claimant with a written decision, using language calculated to be understood by
the Claimant, setting forth (1) the specific reason or reasons for such denial;
(2) the specific reference to relevant provisions of this Plan on which such
denial is based; (3) a description of any additional material or information
necessary for the Claimant to perfect his or her claim and an explanation why
such material or such information is necessary; (4) appropriate information as
to the steps to be taken if the Claimant wishes to submit the claim for review;
(5) the time limits for requesting a review of the claim; and (6) the Claimant’s
right to bring an action for benefits under Section 502(a) of ERISA.
(c)    Within 60 days after the Claimant’s receipt of the written decision
denying the claim in whole or in part, the Claimant may request in writing that
the Committee review the determination. The Claimant or his or her duly
authorized representative may, but need not, review the relevant documents and
submit issues and comment in writing for consideration by the Committee. If the
Claimant does not request a review of the initial determination within such
60-day period, the Claimant shall be barred from challenging the determination.
(d)    Within 60 days after the Committee receives a request for review, it will
review the initial determination. If special circumstances require that the
60-day time period be extended, the Committee will so notify the Claimant and
will render the decision as soon as possible, but no later than 120 days after
receipt of the request for review.
(e)    All decisions on review shall be final and binding with respect to all
concerned parties. The decision on review shall set forth, in a manner
calculated to be understood by the Claimant, (1) the specific reasons for the
decision, including references to the relevant Plan provisions upon which the
decision is based; (2) the Claimant’s right to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information, relevant to his or her benefits; and (3) the Claimant’s right to
bring an action for benefits under Section 502(a) of ERISA.
CERTAIN REGULATORY MATTERS
The Plan is subject to the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). Because the Plan is an unfunded plan maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees, the





--------------------------------------------------------------------------------





Plan is exempt from most of ERISA’s requirements. Although the Plan is subject
to Part 1 (Reporting and Disclosure) and Part 5 (Administration and Enforcement)
of Title I, Subtitle B of ERISA, the Department of Labor has issued a regulation
that exempts the Plan from most of ERISA’s reporting and disclosure
requirements.
TO WHOM SHOULD QUESTIONS CONCERNING THE PLAN BE DIRECTED?
All questions concerning the operation of the Plan (including information
concerning the administrators of the Plan) should be directed to:
United Technologies Corporation
4 Farm Springs Road, MS 4FS-2
Farmington, CT 06032
Attn: Deferred Compensation Committee
Telephone: 860-728-7000




UNITED TECHNOLOGIES CORPORATION




By: /s/ Jeffrey W. Kridler         





Dated: ______July 16, 2018____________


Attest: /s/ Richard M. Kaplan
Vice President, Associate General Counsel









